UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53133 NARAYAN CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 26-1983716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9116 Byron Avenue Surfside, Florida 33154 (Address of principal executive offices) (Zip Code) (831) 325-4194 (Issuer’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 1, 2008 Common Stock, no par value per share 3,000,000 shares -1- NARAYAN CAPITAL CORP. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 9 Item4. Controls and Procedures 10 Part II Other Information Item6. Exhibits 11 Signatures 11 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET June 30, 2008 (unaudited) ASSETS CURRENT ASSETS: Cash & equivalents $ 1,935 Total Assets $ 1,935 LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 761 Loan from shareholder 5,100 Total Liabilities 5,861 SHAREHOLDERS' DEFICIENCY Common stock (no par value, 100,000,000 shares authorized; 3,000,000 issued and outstanding) 3,000 Deficit accumulated during the development stage (6,926 ) $ (3,926 ) Total Liabilities and Shareholders' Deficiency $ 1,935 -3- NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Cumulative from February 18, 2008 (Inception) through June 30, 2008 Revenue: $ - Expenses: General and Administrative 6,926 Total Expenses (6,926 ) Net (loss) before Income Taxes (6,926 ) Income Tax Expense - Net (loss) $ (6,926 ) Basic and diluted net loss per share $ - Weighted average number of shares outstanding 3,000,000 -4- NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from February 18, 2008 (Inception) through June 30, 2008 OPERATING ACTIVITIES: Net loss $ (6,926 ) Increase (decrease) in accounts payable 761 Net cash used in operating activities (6,165 ) FINANCING ACTIVITIES: Proceeds from loan from shareholder 5,100 Proceeds from issuance of common stock 3,000 Net cash provided by financing activities 8,100 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS 1,935 CASH & CASH EQUIVALENTS, BEGINNING BALANCE - CASH & CASH EQUIVALENTS, ENDING BALANCE $ 1,935 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Taxes paid $ - Interest paid $ - NON-CASH ACTIVITIES $ - -5- NARAYAN CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period February 18, 2008 (Inception) through February 29, 2008 were filed on March 13, 2008 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended June 30, 2008 and for the period ended February 18, 2008 (Inception) through June 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. Note 2 - Accounting Policies and Operations Organization Narayan Capital Corp. (the “Company”), a development stage company, was incorporated in Florida on February 18, 2008. The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other type of business combination with a domestic or foreign business. At August 1, 2008, the Company had not yet commenced any formal business operations and all activity to date has related to the Company formation, capital stock issuance and professional fees with regard to filings with the Securities and Exchange Commission and identification of businesses. The Company’s fiscal year ends on December 31st. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
